Exhibit 10.4

 

CREDIT AGREEMENT

 

between

 

OGLEBAY NORTON COMPANY

 

and

 

NATIONAL CITY BANK

 

July 14, 1997



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

Agreement made as of July 14, 1997 by and between OGLEBAY NORTON COMPANY
(Borrower) and NATIONAL CITY BANK (Bank):

 

1. CROSS-REFERENCE — Certain terms are defined in section 9.

 

2. SUBJECT LOAN — Concurrently with the execution and delivery of this Agreement
Bank shall lend Borrower Seventeen Million Dollars ($17,000,000) (the Subject
Loan) and disburse the proceeds to Borrower’s account, via wire transfer, as
follows:

 

Key Bank

Cleveland, Ohio

ABA No. 041001039

Oglebay Norton Company

Acct. No.: 0101080630

Reference: National City Bank

 

2.01 SUBJECT NOTE—Borrower shall evidence the Subject Loan by executing and
delivering to Bank Borrower’s note

 

(a) payable in twelve (12) semi-annual installments of principal commencing on
January 15, 2002, and continuing each July 15 and January 15 thereafter in
accordance with the amortization schedule attached hereto as Exhibit C;

 

(b) for the initial Interest Period commencing on the Fourth Amendment Effective
Date and ending on January 14, 2002, bearing interest of 7.82% per annum;

 

(c) after the initial Interest Period, bearing interest as provided in
subsections 2.03 and 2.04 in respect of the Prime Rate Loans and Eurodollar
Loan, as the case may be; and

 

(d) being in the form and substance of Exhibit B to this Agreement.

 

2.02 OPTIONAL PREPAYMENTS — Borrower shall have the right at all times to prepay
the Subject Loan in whole or in part and without penalty or premium, but subject
to Bank’s right, in the event of a prepayment, to be made whole by Borrower for
fixed funding breakage charges. Each prepayment shall be applied to the
principal installments in the inverse order of their respective maturities.
Concurrently with each prepayment Borrower shall prepay the unpaid interest
accrued on the principal being prepaid.

 

2.03 INTEREST PERIOD DETERMINATION — (a) Subject to the other provisions of this
Agreement, there shall be only one Interest Period applicable at any time that
the Subject Loan shill be a Eurodollar Loan.



--------------------------------------------------------------------------------

(b) The duration of the initial Interest Period shall commence on the Fourth
Amendment Effective Date and shall end on January 14, 2002. The duration of each
Interest Period subsequent to the initial Interest Period shall be three months.

 

(c) Each Interest Period is subject to the following:

 

(i) no Interest Period shall be effective which ends after Maturity;

 

(ii) each succeeding Interest Period shall commence on the day next succeeding
the last day of the previous Interest Period;

 

(iii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Banking Day of such calendar month; and

 

(iv) if any Interest period would otherwise expire on a day which is not a
Banking Day, such Interest Period shall expire on the next succeeding Banking
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Banking Day but is a day of the month after which no further Banking
Day occurs in such month, such Interest Period shall expire on the next
preceding Banking Day.

 

(d) Subject to subsection 2.05 and so long as no Default Under The Agreement or
an Event of Default is then in existence, the Subject Loan shall be continued on
the last day of each Interest Period as a Eurodollar Loan. If an Event of
Default or a Default Under The Agreement exists on the last day of an Interest
Period, the Subject Loan shall be a Prime Rate Loan until the next succeeding
January 15, April 15, July 15 or October 15 on which no Event of Default or
Default Under The Agreement exists, so long as ONMS gives written notice to Bank
that no Event of Default or Default Under The Agreement exists and of Borrower’s
desire to have the Subject Loan bear interest at the Eurodollar Rate subject to
subsection 2.05 (“Eurodollar Restatement Notice”). Upon the commencement of each
Interest Period, Borrower shall be deemed to have represented and warranted to
Bank that no Event of Default or Default Under The Agreement exists.

 

2.04. INTEREST — (a) Interest Rate for Prime Rate Loans — During such periods as
the Subject Loan is a Prime Rate Loan, the unpaid principal amount thereof shall
bear interest at a fluctuating rate per annum which shall at all times be equal
to the Prime Rate in effect from time to time plus the Applicable Margin in
effect from time to time.

 

(b) Interest Rate for Eurodollar Loan — During such periods as the Subject Loan
is a Eurodollar Loan, the unpaid principal amount thereof shall bear interest at
a rate per annum which shall at all times during any Interest Period applicable
thereto be the relevant Eurodollar Rate for such Interest Period plus the
Applicable Margin in effect from time to time.



--------------------------------------------------------------------------------

(c) Default Interest — Notwithstanding the above provisions, if a Default Under
This Agreement or as Event of Default is in existence, all outstanding amounts
of principal and, to the extent permitted by law, all overdue interest in
respect of the Subject Loan shall bear interest, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the interest rate which
is or would be applicable from time to time pursuant to subsection 2.04(a) to
Prime Rate Loans in effect from time to time.

 

(d) Computations of Interest — All computations of interest hereunder shall be
made in accordance with subsection 8.10.

 

(e) Information as to Interest Rates — Bank upon determining the interest rate
shall promptly notify ONMS. Each such determination shall, absent manifest
error, be final and conclusive and binding on all parties thereto.

 

(f) Accrual and Payment of Interest — Interest on the Subject Loan shall accrue
from and including the date of any borrowing and shall be payable on Maturity,
on any repayment, prepayment or conversion (on the amount repaid, prepaid or
converted) and, after Maturity, on demand, and in the case of any Subject Loan,
semi-annually on January 15 and July 15 of each year (or, if such day is not a
Banking Day, the next succeeding Banking Day).

 

(g) Interest Margins — As used herein, the term “Applicable Margin” shall mean
the particular rate per annum determined by Bank in accordance with the Pricing
Grid Table which appears below, based upon the results of the computation of the
Leverage Ratio (as defined in Exhibit A) of Guarantor and such Pricing Grid
Table, and the following provisions:

 

(i) Commencing with the fiscal quarter of Guarantor ended on or nearest to
September 30, 2001, and continuing with each fiscal quarter thereafter, Bank
will determine the Applicable Margin in accordance with the Pricing Grid Table
for the Interest Period commencing January 15, 2002 and each Interest Period
thereafter, based on the consolidated Leverage Ratio of Guarantor for the most
recently completed four (4) fiscal quarters, and identified in such Pricing Grid
Table. Changes in the Applicable Margin based upon changes in such ratio shall
become effective on the first day of the month following the receipt by Bank
pursuant to subsection 3A.01, as applicable, of the consolidated financial
statements of Guarantor.

 

(ii) Notwithstanding the above provisions, during any period when (A) Guarantor
has failed to timely deliver its financial statements referred to in subsection
3A.01, (B) a Default Under This Agreement has occurred and is continuing, or (C)
an Event of Default has occurred and is continuing, the Applicable Margin shall
be the highest rate per annum indicated in the Pricing Grid Table, regardless of
Guarantor’s Leverage Ratio at such time.



--------------------------------------------------------------------------------

(iii) Any changes in the Applicable Margin shall be determined by Bank in
accordance with the above provisions, and Bank will promptly provide notice of
such determinations to ONMS. Any such determination by Bank pursuant to this
subsection 2.04 shall be conclusive and binding absent manifest error.

 

“PRICING GRID TABLE”

(expressed in basis points)

 

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Margin

Eurodollar Loan

--------------------------------------------------------------------------------

   Applicable Margin for
Prime Rate Loan


--------------------------------------------------------------------------------

Any

   450    225

 

2.05 INCREASED COSTS, ILLEGALITY, ETC. — (a) In the event that Bank shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

 

(i) on any date for determining the Eurodollar Rate for any Interest Period
that, by reason of any changes arising after the date hereof affecting the
applicable interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate;

 

(ii) at any time, that Bank shall incur increased costs or reductions in the
amounts received or receivable hereunder in an amount which Bank reasonably
deems material with respect to any Eurodollar Loan (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the date hereof in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of
law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves includable in the
Eurodollar Rate pursuant to the definition thereof) and/or (y) other
circumstances adversely affecting the interbank Eurodollar market or the
position of Bank in such market; or

 

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by Bank in good faith with any change since the
date hereof in any law, governmental rule, regulation, guideline or order, or
the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which Bank customarily complies or has
become impracticable as a result of a contingency occurring after the date
hereof which materially adversely affects the interbank Eurodollar market;



--------------------------------------------------------------------------------

then, and in any such event, Bank shall (x) on or promptly following such date
or time and (y) promptly after the date on which such event no longer exists
give notice (by telephone confirmed in writing) to ONMS of such determination.
Thereafter (x) in the case of clause (i) above, Eurodollar Loan shall no longer
be available until such time as Bank notifies ONMS that the circumstances giving
rise to such notice by Bank no longer exist, and any existing Eurodollar Loan
shall be automatically converted to a Prime Rate Loan, (y) in the case of clause
(ii) above, Borrower shall pay to Bank, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as Bank shall determine) as shall be
required to compensate Bank, for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to
Bank, showing the basis for the calculation thereof submitted to ONMS by Bank
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Eurodollar Loan
shall be converted to a Prime Rate Loan as promptly as possible and, in any
event, within the time period required by law.

 

(b) If Bank shall have determined that after the date hereof, the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation of administration thereof lay any
governmental authority, central bank or comparable agency charged by law with
the interpretation or administration thereof, or compliance by Bank or its
parent corporation with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank, or
comparable agency, in each case trade subsequent to the date hereof, has or
would have the effect of reducing by an amount reasonably deemed by Bank to be
material the rate of return on Bank’s or its patent corporation’s capital or
assets as a consequence of Bank’s commitments or obligations hereunder to a
level below that which Bank or its parent corporation could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration Bank’s or its parent corporation’s policies with respect to
capital adequacy), then from time to time, within five days after demand by
Bank, Borrower shall pay to Bank such additional amount or amounts as will
compensate Bank or its parent corporation for such reduction. Bank, upon
determining in good faith that any additional amounts will be payable pursuant
to this subsection 2.05(b), will give prompt written notice thereof to ONMS,
which notice shall set forth, in reasonable detail, the basis of the calculation
of such additional amounts, although the failure to give any such notice shall
not release or diminish each Borrower’s obligations to pay additional amounts
pursuant to this subsection 2.05(b) upon the subsequent receipt of such notice.

 

2.06 BREAKAGE COMPENSATION — Borrower shall compensate Bank, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting



--------------------------------------------------------------------------------

and the method of calculating such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other fiends required by Bank to fund its Eurodollar Loan) which Bank may
sustain., (i) if for any reason (other than a default by Bank), borrowing of a
Eurodollar Loan does not occur on a date specified therefor in a Eurodollar
Restatement Notice under subsection 2.03(d) or does not occur because of the
existence Pf an Event of Default or Default Under The Agreement upon the
commencement of an Interest Period, (ii) if any repayment, prepayment,
conversion or continuation of any of its Eurodollar Loan occurs on a date which
is not the last day of an Interest Period applicable thereto; (iii) if any
prepayment of any of its Eurodollar Loan is not made on any date specified in a
notice of prepayment given by a Borrower, or (iv) as a consequence of (x) any
other default by a Borrower to repay its Eurodollar Loan when required by the
terms of this Agreement or (y) 4n election trade pursuant to subsection 2.05.
Such loss, cost, expense and liability to Bank shall be deemed to include an
amount determined by Bank to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such loan had such
event not occurred, at the interest rate that would have been applicable to such
loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to effect a
conversion or continuation, for the period that would have been the Interest
Period for such loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which Bank would bid
were it to bid, at the commencement of such period. A certificate of Bank
setting forth any amount or amounts that Bank is entitled to receive pursuant to
this section shall be delivered to ONMS and shall be conclusive absent manifest
error. Borrower shall pay Bank the amount shown as due on any such request
within ten days after receipt thereof.

 

3A. INFORMATION — Borrower agrees that until the Subject Indebtedness shall have
been paid in full, Borrower will cause Guarantor to deliver each of the
following:

 

3A.01 FNANCIAL. STATEMENTS — Borrower will cause Guarantor to furnish to Bank.

 

(a) within forty-five (45) days after the end of each of the first three
quarter-annual periods of each of Guarantor’s fiscal years, Guarantor’s balance
sheet as at the end of the period and its statements of cash flow and income for
Guarantor’s current fiscal year to date, BE prepared (but unaudited) on a
comparative basis with the prior year, in accordance with GAAP (EXCEPT as
disclosed therein) and in form and detail satisfactory to Bank;

 

(b) as soon as available (and in any event within ninety (90) days after the end
of each of Guarantor’s fiscal years), a complete copy of an annual audit report
(including, without limitation, all financial statements therein and notes
thereto) of Guarantor for that year which shall be:

 

(1) prepared on a, comparative basis with the prior year, in accordance with
GAAP (EXCEPT as disclosed therein) and in form and detail satisfactory to Bank,



--------------------------------------------------------------------------------

(2) certified (without qualification as to GAAP) by independent public
accountants selected by Guarantor and satisfactory to Bank, and

 

(3) either (A) a written statement of the accountants that in malting the
examination necessary for their report or opinion they obtained no knowledge of
the occurrence of any Default Under This Agreement or (B) if they know of any,
their written disclosure of its nature and status, PROVIDED, that the
accountants shall not be liable directly or indirectly to anyone for any failure
to obtain knowledge of any Default Under This Agreement;

 

(c) concurrently with the delivery of any financial statement to Bank pursuant
to clause (a) or (b), a certificate by Guarantor’s chief financial officer or
its treasurer:

 

(1) certifying that to the best of the officer’s knowledge and belief, (A) those
financial statements fairly present in all Material respects Guarantor’s
financial condition and the results of its operations in accordance with GAAP
subject, in the case of interim financial statements, to routine year-end audit
adjustments and (B) no Default Under This Agreement then exists or if any does,
a brief description of the default and Guarantor’s intentions in respect
thereof, and

 

(2) setting forth calculations indicating whether or not Guarantor is in
compliance with the general financial standards of section 3B;

 

(d) promptly when filed (in final form.) or sent, a copy of

 

(1) each registration statement, form 10-K annual report, Form 10-Q quarterly
report, Form 8,K current report or similar document filed by Guarantor with the
Securities and Exchange Commission (or any similar federal agency having
regulatory jurisdiction over Guarantor’s securities) and

 

(2) each proxy statement, annual report, certificate, notice or other document
sent by Guarantor to the holders of any of its securities (or any trustee under
any indenture which secures any of its securities or pursuant to which such
securities are issued) and

 

(e) (i) within ninety (90) days after the end of each fiscal year of Guarantor,
annual pro forma projections of Guarantor and its Subsidiaries for the then
current fiscal year, to be in form acceptable to Bank, and (ii) together with
the delivery of the quarterly financial statements for the third quarter of each
fiscal year, annual projections for the next two (2) succeeding fiscal years, to
be in form, acceptable to Bank;



--------------------------------------------------------------------------------

(f) within forty-five (45) days after the end of each fiscal quarter of
Guarantor, financial forecasts of Guarantor and its Subsidiaries for the next
fiscal quarter; and

 

(g) forthwith upon Bans written request, such other information in writing about
Guarantor’s, Borrower’s and their respective Subsidiaries’ financial condition,
properties and operations and about Pension Plans, if any, as Bank may from time
to time reasonably request.

 

3A.02 NOTICE — Borrower will cause its chief financial officer or its treasurer,
or in their absence another officer designated by Borrower, to give Bank prompt
written notice whenever any officer of Borrower

 

(a) reasonably believes (or receives notice from any governmental agency
alleging) that any Reportable Event has occurred in respect of any Pension Plan
or that Borrower has become in Material non-compliance with any law or
governmental order referred to in subsection 3C.06 if non-compliance therewith
would materially and adversely affect Borrower’s financial condition or its
properties,

 

(b) receives from the Internal Revenue Service or any other federal, state or
local taxing authority any allegation of any default by Borrower in the payment
of any tax that is Material in amount or notice of any assessment in respect
thereof,

 

(c) learns there has been brought against Borrower before any court,
administrative agency or arbitrator any litigation or proceeding which, if
successful, might have a Material, adverse effect on Borrower,

 

(d) reasonably believes that any representation or warranty made in subsections
4B.01 through 4B.09 (both inclusive) shall have ceased in any Material respect
to be true and complete or that any Default Under This Agreement shall have
occurred and which might have a Material adverse effect on Borrower’s financial
condition, operations or properties or

 

(e) reasonably believes that there has occurred or begun to exist any other
event, condition of thing that likely may have a Material, adverse effect on
Borrower’s financial condition, operations or properties.

 

3B. GENERAL FINANCIAL STANDARDS—Borrower agrees that until the Subject
Indebtedness shall have been paid in full, Borrower will cause Guarantor to
observe each of the following:

 

(a) the financial covenants contained in sections 5.7(a) through 5.7(f) of the
Credit Agreement between Guarantor and KeyBank National Association dated May
15, 1998, as amended and restated as of April 3, 2000 and as subsequently
amended as of June 30, 2001, November 9, 2001, December 24, 2001 and October 25,
2002 (the “KeyBank Credit Agreement”), as such financial covenants exist on
October 25, 2002, a copy of such financial covenants and the definitions of the
terms referenced therein being attached hereto as Exhibit A and incorporated
herein by reference as if set forth herein in their entirety; and



--------------------------------------------------------------------------------

(b) Guarantor and its Subsidiaries shall not make Consolidated Capital
Expenditures in an aggregate amount exceeding Twenty-Seven Million Five Hundred
Thousand ($27,500,000) in any fiscal year of Guarantor.

 

3C. AFFIRMATIVE COVENANTS — Borrower agrees that until the Subject Indebtedness
shall have been paid in full, Borrower will perform and observe each of the
following:

 

3C.01 TAXES — Borrower will pay in full

 

(a) prior in each case to the date when penalties for the nonpayment thereof
would attach, all taxes, assessments and governmental charges and levies for
which it may be or become subject and

 

(b) prior in each case to the date the claim would become delinquent for
non-payment, all other lawful claims (whatever their kind or nature) which, if
unpaid, might become a lien or charge upon its property;

 

PROVIDED, that no item need be paid so long as and to the extent that it is
contested in good faith and by timely and appropriate proceedings which are
effective to stay enforcement thereof.

 

3C.02 FINANCIAL RECORDS — Borrower will at all times keep true and complete
financial records in accordance with GAAP and, without limiting the generality
of the foregoing, make appropriate accruals to reserves for estimated and
contingent losses and liabilities.

 

3C.03 VISITATION — Borrower will permit Bank at all reasonable times

 

(a) to visit and inspect Borrower’s properties and examine its records at Bank’s
expense and to make copies of and extracts from such records and

 

(b) to consult with Borrower’s officers, accountants, actuaries, trustees and
plan administrators in respect of its financial condition, properties and
operations and the financial condition of its Pension Plans, each of which
parties is hereby authorized to make such information available to Bank to the
same extent that it would to Borrower.

 

3C.04 INSURANCE — Borrower will

 

(a) keep itself and all of its insurable properties insured at all times to such
extent, with such deductibles, by such insurers and against such hazards and
liabilities as is generally and prudently done by like businesses, EXCEPT that
if a more specific standard is provided in any Related Writing, the more
specific standard shall prevail and



--------------------------------------------------------------------------------

(b) forthwith upon Bank’s written request, furnish to Bank such information
about Borrower’s insurance as Bank may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to Bank and certified by an officer of Borrower.

 

3C.05 CORPORATE EXISTENCE — Borrower will at all times maintain its corporate
existence, rights and franchises.

 

3C.06 COMPLIANCE WITH LAW — Borrower will comply with all laws (whether federal,
state or local and whether statutory, administrative or judicial or other) and
with every lawful governmental order (whether administrative or judicial) and
will, without limiting the generality of the foregoing,

 

(a) use and operate all of its facilities and properties in Material compliance
with all Environmental Laws and handle all hazardous materials in Material
compliance therewith; keep in full effect each permit, approval, certification,
license or other authorization required by any environmental law for the conduct
of any Material portion of its business; and comply in all other Material
respects with all Environmental Laws;

 

(b) make a full and timely payment of premiums required by ERISA and perform and
observe all such further and other requirements of ERISA such that no Default
Under ERISA shall occur or begin to exist and

 

(c) comply with all Material requirements of all occupational health and safety
laws;

 

PROVIDED, that this subsection shall not apply to any of the foregoing

 

(i) if and to the extent that the same shall be contested in good faith by
timely and appropriate proceedings which are effective to stay enforcement
thereof and against which appropriate reserves shall have been established or

 

(ii) in any other case if non-compliance therewith would not materially and
adversely affect Borrower’s financial condition, properties or business.

 

3C.07 PROPERTIES — Each Borrower will ensure that its properties and equipment
used or useful in their business are kept in good repair, working order and
condition, normal wear and tear excepted and in accordance with manufacturer’s
recommended procedures, if applicable. Each Borrower will, at its own costs,
provide continuous and ongoing maintenance to its properties and equipment and
will comply with all Seaworthiness Directives and Bulletins.

 

3C.08 SWAP AGREEMENTS - On or prior to December 7, 2001, Borrower shall have
entered into an interest rate swap agreement in the amount of the Subject Loans
with a financial institution on terms reasonably acceptable to Bank in all
respects.”



--------------------------------------------------------------------------------

3D. NEGATIVE COVENANTS — Borrower agrees that until the Subject Indebtedness
shall have been paid in full, Borrower will observe each of the following:

 

3D.01.1 MERGER AND SALE OF ASSETS. No Company shall merge or consolidate with
any other corporation or sell, lease or transfer or otherwise, dispose of all or
a substantial part of its assets to any Person or entity, except that if no
Default Under This Agreement or Event of Default shall then exist or immediately
thereafter shall begin to exist:

 

(a) any Subsidiary may merge with (i) Borrower (provided that Borrower shall be
the continuing or surviving corporation) or (ii) any one (1) or more Pledgors,
provided that either (A) the continuing or surviving corporation shall be a
Wholly-Owned Subsidiary which is a Pledgor, or (B) after giving effect to any
merger pursuant to this sub-clause (ii), Borrower and/or one or more
Wholly-Owned Subsidiaries which are Pledgor shall own not less than the same
percentage of the outstanding Voting Power of the continuing or surviving
corporation as Borrower and/or one or more Wholly-Owned Subsidiaries (which are
Pledgors) owned of the merged Subsidiary immediately prior to such merger;

 

(b) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to (i) Borrower, (ii) any Wholly-Owned Subsidiary which is a Pledgor, or
(iii) any Pledgor, of which Borrower and/or one or more Wholly-Owned
Subsidiaries, which are Pledgors, shall own not less than the same percentage of
Voting Power as Borrower and/or one or more Wholly-Owned Subsidiaries (which are
Pledgors) then own of the Subsidiary making such sale, lease, transfer or other
disposition;

 

(c) any Company may engage in any such conduct in connection with an Acquisition
permitted pursuant to subsection 3D.01.2 hereof so long as the resulting Person
is either Borrower or a Pledgor;

 

(d) Borrower may effectuate the Holding Company Reorganization pursuant to
subsection 3D.01.3 hereof and the Canadian Amalgamation pursuant to Section 5.15
of the KeyBank Credit Agreement; and

 

(e) any Company may (i) sell, lease or transfer inventory in the ordinary course
of business, or (ii) dispose of obsolete or no longer useful equipment or other
assets of such Company in the ordinary course of business so long as the
aggregate amount of all such dispositions by all Companies does not exceed One
Million Dollars ($1,000,000.00) during any fiscal year of Borrower.

 

3D.01.2 – ACQUISITIONS. Without the prior written consent of Bank, no Borrower
or Subsidiary shall effect an Acquisition or Permitted Acquisition.

 

3D.01.3 HOLDING COMPANY REORGANIZATION. Borrower may merge with a Wholly-Owned
Subsidiary of the Holding Company as contemplated by the Proxy Statement (the
“Holding Company Reorganization”) so long as at the time of such transaction:

 

(a) no Default Under This Agreement or Event of Default shall then exist or
immediately thereafter shall begin to exist;



--------------------------------------------------------------------------------

(b) Borrower is in full compliance with this Agreement both prior to and
subsequent to the Holding Company Reorganization;

 

(c) the Holding Company shall have executed and delivered to Bank, an assumption
agreement, pursuant to which the Holding Company unconditionally assumes all of
the obligations of Borrower under this Agreement and the other loan documents to
which Borrower is a party;

 

(d) the Holding Company shall have executed and delivered to Bank such other
security documents as Bank deems necessary or advisable; and

 

(e) Borrower shall have provided to Bank such corporate governance and
authorization documents and an opinion of counsel, in form and substance
satisfactory to Bank, as may be deemed necessary or advisable by Bank.

 

Upon completion of the such transaction in accordance with the foregoing
requirements, the Holding Company shall (i) succeed to all of the rights and
obligations of Borrower under this Agreement and the other loan documents to
which Borrower is a party, (ii) for all purposes hereof be substituted for
Borrower hereunder, and (iii) constitute the “Borrower” bound by this Agreement
and the other loan documents to which Borrower is a party. After the
transactions contemplated in this Section 3D.01.3, to evidence Borrower’s
obligations as a subsidiary of the Holding Company, Borrower shall execute and
deliver to Bank a guaranty of payment.

 

3D.01.4 CANADIAN AMALGAMATION. Borrower may cause the Canadian Amalgamation to
occur so long as at the time of such transaction (a) no Default Under This
Agreement or Event of Default shall then exist or immediately thereafter shall
begin to exist, and (b) Borrower is in full compliance with the loan documents
both prior to and subsequent to the Canadian Amalgamation.

 

3D.02 CREDIT EXTENSIONS — Borrower will not

 

(a) make or keep any investment in any notes, bonds or other obligations of any
kind for the payment of money or make or have outstanding at any time any
advance or loan to anyone or

 

(b) be or become a Guarantor of any kind;

 

PROVIDED, that this subsection shall not apply to

 

(i) any existing or future advance made to a current or former officer, employee
or agent of Borrower solely for the purpose of paying ordinary and necessary
business expenses of Borrower,

 

(ii) any Permitted Investments,



--------------------------------------------------------------------------------

(iii) any existing investment, advance, loan or Guaranty fully disclosed in
Borrower’s Most Recent 4A.04 Financial Statements or in the Supplemental
Schedule, or made pursuant to the Capital Construction Fund Agreement (Contract
No. MA/CFF-328) between Borrower and the United States of America, as amended
from time to time,

 

(iv) any existing or future Guaranty of any direct or contingent obligation
owing to Bank,

 

(v) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business,

 

(vi) investments (including advances) in, or a Guaranty relating to investments
(including advances) by, any Subsidiary of the Borrower, or between Subsidiaries
of the Borrower,

 

(vii) investments in the purchaser of any assets of Borrower permitted to be
sold under Section 3D.01,

 

(viii) Borrower becoming a Guarantor under each of the KeyBank Credit Agreement
and KeyBank Loan Agreement and entering into a Guaranty in connection with the
KeyBank Credit Agreement and KeyBank Loan Agreement, or

 

(ix) Borrower becoming a Guarantor under the Senior Secured Fund Notes and
entering into a Guaranty in connection with the 2002 Senior Secured Fund Notes.

 

3D.03 BORROWINGS — Borrower will not create, assume or have outstanding at any
time any indebtedness for borrowed money or any Funded Indebtedness of any kind;
PROVIDED, that this subsection shall not apply to

 

(i) the Subject Indebtedness or any other Debt owing to Bank,

 

(ii) any Subordinated indebtedness,

 

(iii) any existing or future indebtedness secured by a purchase money security
interest permitted by subsection 3D.04 or incurred under a lease permitted by
subsection 3D.04,

 

(iv) any existing indebtedness fully disclosed in Borrower’s Most Recent 4A.04
Financial Statements or in the Supplemental Schedule or any renewal or extension
thereof in whole or in part,

 

(v) any other indebtedness, provided that the incurrence of such indebtedness
would not result in Borrower being in default under any of the general financial
standards contained in Section 3B,



--------------------------------------------------------------------------------

(vi) the indebtedness incurred under or in connection with the KeyBank Credit
Agreement and the KeyBank Loan Agreement, or

 

(vii) the indebtedness incurred under or in connection with the 2002 Senior
Secured Fund Notes.

 

3D.04 LIENS, LEASES —Borrower will not

 

(a) lease any property as lessee or acquire or hold any property subject to any
land contract, inventory consignment or other title retention contract,

 

(b) sell or otherwise transfer any Receivables, whether with or without recourse
or

 

(c) suffer or permit any property now owned or hereafter acquired by it to be or
become encumbered by any mortgage, security interest, lien or financing
statement;

 

PROVIDED, that this subsection shall not apply to

 

(i) any tax lien, or any lien securing workers’ compensation or unemployment
insurance obligations, or any mechanic’s carrier’s or landlord’s lien, or any
lien arising under ERISA, or any security interest arising under article four
(bank deposits and collections) or five (letters of credit) of the Uniform
Commercial Code, or any similar security interest or other lien, EXCEPT that
this clause (i) shall apply only to security interests and other liens arising
by operation of law (whether statutory or common law) and in the ordinary course
of business and shall not apply to any security interest or other lien that
secures any indebtedness for borrowed money or any Guaranty thereof or any
obligation that is in Material default in any manner (other than any default
contested in good faith by timely and appropriate proceedings effective to stay
enforcement of the security interest or other lien in question),

 

(ii) zoning or deed restrictions, public utility easements, minor title
irregularities and similar matters having no adverse effect as a practical
matter on the ownership or use of any of the property in question,

 

(iii) any lien securing or given in lieu of surety, stay, appeal or performance
bonds, or securing performance of contracts or bids (other than contracts for
the payment of money borrowed), or deposits required by law or governmental
regulations or by any court order, decree, judgment or rule or as a condition to
the transaction of business or the exercise of any right, privilege or license,
EXCEPT that this clause (iii) shall not apply to any lien or deposit securing an
obligation that is in Material default in any manner (other than any default
contested in good faith by timely and appropriate proceedings effective to stay
enforcement of the security interest or other lien in question),



--------------------------------------------------------------------------------

(iv) any mortgage, security interest or other lien securing only Borrower’s Debt
to Bank,

 

(v) any lien incident to or arising from the operation of the business of
Borrower or its Subsidiaries, including Permitted Liens under Borrower’s First
Preferred Fleet Mortgage, which lien arises or is created in the ordinary course
of Borrower’s or Borrower’s Subsidiaries business,

 

(vi) any lease other than any capitalized lease (it being agreed that a
capitalized lease is a lien rather than a lease for the purposes of this
Agreement) so long as the aggregate annual rentals of all such leases do not
exceed eight million dollars ($8,000,000),

 

(vii) any mortgage, security interest or other lien which (together with the
indebtedness secured thereby) secures the repayment of indebtedness, which
indebtedness is fully disclosed in Borrower’s Most Recent 4A.04 Financial
Statements or in the Supplemental Schedule,

 

(viii) any financing statement perfecting a security interest that would be
permissible under this subsection,

 

(ix) any mortgage security interests or other liens on any of Borrower’s
property or any leases, provided that Borrower continues to meet the general
financial standards contained in Sections 3B.02 and 3B.04, after giving effect
to such transactions

 

(x) any mortgage, security interest or other liens on the Borrower’s property
securing the Borrower’s obligations under the KeyBank Credit Agreement and the
KeyBank Loan Agreement, including a Second Preferred Fleet Mortgage in favor of
KeyBank National Association as security for Borrower’s obligations under the
KeyBank Credit Agreement, or

 

(xi) any mortgage, security interest or other liens on the Borrower’s property
(other than the “Wolverine” and “David Z. Norton” vessels) securing the
Borrower’s obligations under the 2002 Senior Secured Fund Notes; provided, that,
notwithstanding the foregoing, the Borrower will not suffer or permit the
“Wolverine” and “David Z. Norton” vessels to be encumbered by any mortgage,
security interest or other liens except for the liens under the First Preferred
Fleet Mortgage and the Second Preferred Fleet Mortgage.

 

3D.05 FIXED ASSETS. Borrower and its Subsidiaries shall not invest in
consolidated capital expenditures more than an aggregate amount equal to
Forty-five Million Dollars ($45,000,000) on an annual basis.



--------------------------------------------------------------------------------

4A. CLOSING — Prior to or at the execution and delivery of this Agreement
Borrower shall have complied or caused compliance with each of the following:

 

4A.01 SUBJECT NOTE — Borrower shall have executed and delivered the Subject Note
to Bank in accordance with subsection 2.01.

 

4A.02 RESOLUTIONS/INCUMBENCY — Borrower’s secretary or assistant secretary shall
have certified to Bank (a) a copy of resolutions duly adopted by Borrower’s
board of directors in respect of this Agreement and (b) the names and true
signatures of officers authorized to execute and deliver this Agreement and
Related Writings on behalf of Borrower.

 

4A.03 LEGAL OPINION — Borrower’s counsel shall have rendered to Bank their
written opinion in respect of the matters referred to in subsections 4B.01,
4B.02, 4B.03 and 4B.04 and in respect of the perfection of each mortgage,
security interest or other lien referred to in this section 4A, which opinion
shall be in such form and substance (and may be subject only to such
qualifications and exceptions, if any) as shall be satisfactory to Bank.

 

4A.04 FINANCIAL STATEMENTS — Borrower shall have furnished to Bank at least one
true and complete copy of each of the following: Borrower’s annual audit report
(including, without limitation, all financial statements therein and notes
thereto and the accompanying accountants’ certificate and management report)
prepared as of December 31, 1996 and annual audit reports for each of Borrower’s
two next preceding fiscal years (each having been certified by Borrower’s
independent auditors) and Borrower’s unaudited interim financial statements
prepared as of March 31, 1997.

 

4A.05 SECURITY AGREEMENTS — Borrower shall have executed and delivered to Bank
security agreements being in form and substance satisfactory to Bank and
granting Bank security interests in as security for Borrower’s Debt to Bank.
Borrower shall have joined with Bank in executing and filing documents and in
making and doing such further and other acts and things as Bank may deem
necessary for the evidence, perfection or other protection of Bank’s security
interests.

 

4A.06 MORTGAGES — Borrower shall have executed and delivered to Bank as security
for Borrower’s Debt to Bank a mortgage or mortgages being in form and substance
satisfactory to Bank and constituting the first mortgage lien on the vessel
WOLVERINE and the vessel DAVID Z. NORTON. Borrower shall have furnished to Bank
in respect of those vessels, at Borrower’s expense, an appraisal by an appraiser
satisfactory to Bank.

 

4A.07 DOCUMENTATION FEE — Borrower shall have paid Bank a documentation fee of
ten thousand dollars ($10,000).



--------------------------------------------------------------------------------

4B. WARRANTIES — Subject only to such additions and exceptions, if any, as may
be set forth in the Supplemental Schedule or in Borrower’s Most Recent 4A.04
Financial Statements, Borrower represents and warrants as follows:

 

4B.01 EXISTENCE — Borrower is a duly organized and validly existing Delaware
corporation in good standing. Borrower is duly qualified to transact business in
each state or other jurisdiction in which it owns or leases any real property or
in which the nature of the business conducted makes such qualification necessary
or, if not so qualified, such failure to qualify will have no Material adverse
effect upon Borrower’s financial condition and its ability to transact business.

 

4B.02 GOVERNMENTAL RESTRICTIONS — No registration with or approval of any
governmental agency of any kind is required on the part of Borrower for the due
execution and delivery or for the enforceability of this Agreement or any
Related Writing other than the filing or recording of documents with public
officials, the noting of title certificates and similar acts and things related
to the perfection of the mortgages, security interests and other liens referred
to in section 4A.

 

4B.03 CORPORATE AUTHORITY — Borrower has requisite corporate power and authority
to enter into this Agreement and to obtain and secure the Subject Loan in
accordance with this Agreement. The officer executing and delivering this
Agreement on behalf of Borrower has been duly authorized to do so and to execute
and deliver a Subject Note and other Related Writings in accordance with section
4A. Neither the execution and delivery of this Agreement or any Related Writing
by Borrower nor its performance and observance of the respective provisions
thereof will violate any existing provision in its articles of incorporation,
regulations or by-laws or any applicable law or violate or otherwise constitute
a default under any contract or other obligation now existing and binding upon
it. Upon the execution and delivery thereof, this Agreement and the aforesaid
Related Writings will each become a valid and binding obligation enforceable
against Borrower according to their respective tenors subject, however, to any
applicable insolvency or bankruptcy law of general applicability and general
principles of equity.

 

4B.04 LITIGATION — No litigation or proceeding is pending against Borrower
before any court, administrative agency or arbitrator which might, if
successful, have a Material adverse effect on Borrower.

 

4B.05 TAXES — Borrower has filed all federal, state and local tax returns which
are required to be filed by it and paid all taxes due as shown thereon (EXCEPT
to the extent, if any, permitted by subsection 3C.01). The Internal Revenue
Service has not alleged any Material default by Borrower in the payment of any
tax Material in amount or threatened to make any assessment in respect thereof
which has not been reflected in Borrower’s Most Recent 4A.04 Financial
Statements.

 

4B.06 TITLE — Borrower has good and marketable title to all assets reflected in
its Most Recent 4A.04 Financial Statements EXCEPT for such defects thereto and
changes resulting from transactions in the ordinary course of business which, in
the aggregate, would not have a Material adverse impact on Borrower’s financial
condition, properties or business. All such assets are clear of any mortgage,
security interest or other lien of any kind other than any permitted by
subsection 3D.04.



--------------------------------------------------------------------------------

4B.07 LAWFUL OPERATIONS — Borrower’s operations have at all relevant times been
and continue to be in Material compliance with all requirements imposed by law,
whether federal, state or local, whether statutory, regulatory or other,
including (without limitation) ERISA, all Environmental Laws, and occupational
safety and health laws and all zoning ordinances. Without limiting the
generality of the foregoing, to the best of Borrower’s knowledge,

 

(a) no condition exists at, on or under any facility or other property now or
previously owned by Borrower which would give rise to any Material liability
under any Environmental Law; and Borrower has not received any notice from any
governmental agency, court or anyone else that it is a potentially responsible
party for the clean-up of any environmental waste site, is in violation of any
environmental permit or law or has been placed on any registry of solid or
hazardous waste disposal site;

 

(b) No Material Accumulated Funding Deficiency exists in respect of any of
Borrower’s Pension Plans; and no Reportable Event has occurred in respect of any
such plan which is continuing and which constitutes grounds either for
termination of the plan or for court appointment of a trustee for the
administration thereof.

 

4B.08 INSURANCE — Borrower’s insurance coverage complies with the standards set
forth in subsection 3C.04 and those set forth in the Related Writings referred
to in subsections 4A.05 and 4A.06.

 

4B.09 FINANCIAL STATEMENTS — Each of the financial statements referred to in
subsection 4A.04 has been prepared in accordance with generally accepted
accounting principles applied on a basis consistent with those used by Borrower
during its then next preceding full fiscal year EXCEPT to the extent, if any,
specifically noted therein and fairly presents in all Material respects its
financial condition as of the date thereof (including a full disclosure of
Material contingent liabilities, if any) and the results of its operations, if
any, for the fiscal period then ending. There has been no Material adverse
change in Borrower’s financial condition, properties or business since the date
of Borrower’s Most Recent 4A.04 Financial Statements nor any change in its
accounting procedures since the end of Borrower’s latest full fiscal year
covered by those statements.

 

4B.10 DEFAULTS — No Default Under This Agreement exists, nor will any exist
immediately after the execution and delivery of this Agreement.

 

4B.11 — TRUE AND COMPLETE DISCLOSURE — All factual information heretofore or
contemporaneously furnished by or on behalf of Guarantor, Borrower or any of the
Subsidiaries in writing to Bank far purposes of or in connection with this
Agreement or any transaction contemplated herein, other than the financial
projections is, and all other such factual information hereafter furnished by or
on behalf of such person in writing to Bank in respect of this Agreement or any
other Related Writing will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information not



--------------------------------------------------------------------------------

misleading at such time in light of the circumstances under which such
information was provided. As of the date hereof, there is no fact known to
Borrower which has, or could reasonably be expected to have, a Material Adverse
Effect which has not theretofore been disclosed in writing to Bank.

 

4B.12 — NO MATERIAL ADVERSE EFFECT — Since June 30, 2001, there has been no
change in the business, operations, property, assets, prospects, liabilities or
condition (financial or otherwise) of either Borrower or Guarantor and its
respective Subsidiaries taken as a whole, except for changes, none of which,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.”

 

5A. EVENTS OF DEFAULT — Each of the following shall constitute an Event of
Default hereunder:

 

5A.01 PAYMENTS — If any principal included in the Subject Indebtedness shall not
be paid in full promptly when the same becomes payable; or if any Subject
Indebtedness (EXCEPT principal) or any of Borrower’s other Debt to Bank (EXCEPT
any payable on demand) shall not be paid in full promptly when the same becomes
payable and shall remain unpaid for ten (10) consecutive days thereafter; or if
such of Borrower’s Debt, if any, to Bank, as may be payable on demand shall not
be paid in full within ten (10) days after any actual demand for payment.

 

5A.02 WARRANTIES — If any representation, warranty or statement made in this
Agreement or in any Related Writing referred to in section 4A shall be false or
erroneous in any respect when made; or if any representation, warranty or
statement hereafter made by or on behalf of Borrower in any Related Writing not
referred to in section 4A shall be false or erroneous in any Material respect
when made.

 

5A.03 COVENANTS WITH GRACE — If anyone (other than Bank and its agents) shall
fail or omit to perform and observe any agreement (other than those referred to
in subsections 5A.01 or 5A.03) contained in this Agreement or any Related
Writing that is on its part to be complied with, and that failure or omission
shall not have been fully corrected within thirty (30) days after the giving of
written notice to Borrower by Bank that it is to be remedied.

 

5A.04 CROSS-DEFAULT — If either Borrower’s payments on indebtedness for borrowed
money (regardless of maturity) or any of its payments on Funded Indebtedness
shall be or become “in default” (as defined below) EXCEPT only if the aggregate
unpaid principal balance of all such indebtedness in default for any Borrower
does not exceed five million dollars ($5,000,000) at any one time outstanding,
In this subsection, in default means that (a) there shall have occurred (or
shall exist) in respect of the indebtedness in question (either as in effect at
the date of this Agreement or as in effect at the time m question) any event,
condition or other thing which constitutes, or which with the giving of notice
or the lapse of any applicable grace period or both would constitute, a default
which accelerates the maturity of any such indebtedness; or (b) any such
indebtedness (other than any payable on demand) shall not have been paid in full
at its stated maturity; or (c) any such indebtedness payable on demand shall not
have been paid in full within ten (10) Banking Days after any actual demand for
payment.



--------------------------------------------------------------------------------

5A.05. BORROWER’S AND GUARANTOR’S SOLVENCY — If (a) either Borrower or Guarantor
shall discontinue operations, or (b) either Borrower or Guarantor shall commence
any Insolvency Action of any kind or admit (by answer, default or otherwise) the
Material allegations of, or consent to any relief requested in, any Insolvency
Action of any land commenced against such party by its creditors or any thereof,
or (c) any creditor or creditors shall commence against either Borrower or
Guarantor any Insolvency Action of any kind which shall remain in effect
(neither dismissed nor stayed) for sixty (60) consecutive days.

 

5A.06. MATERIAL ADVERSE EFFECT — There shall have occurred a change in the
business, operations, property, assets, prospects, liabilities or condition
(financial or otherwise) of either Borrower or Guarantor and its respective
Subsidiaries taken as a whole that has had or that could reasonably be expected
to have a Material Adverse Effect.

 

5B. EFFECTS OF DEFAULT — Notwithstanding any contrary provision or inference in
this Agreement or in any Related Writing:

 

5B.01 OPTIONAL DEFAULTS - If any Event of Default referred to in subsection
5A.01 through 5A.04 and subsection 5A.06, both inclusive, shall occur and be
continuing, Bank shall have the right in its discretion, by giving written
notice to Borrower, to accelerate the maturity of all of Borrower’s Debt to Bank
(other than Debt, if any, already due and payable), and all such Debt shall
thereupon become and thereafter be immediately due and payable in full without
any presentment or demand and without any further or other notice of any kind,
all of which are hereby waived by Borrower.

 

5B.02 AUTOMATIC DEFAULTS — If any Event of Default referred to in subsection
5A.05 shall occur, all of Borrower’s Debt to Bank (other than Debt, if any,
already due and payable) shall thereupon become and there after be immediately
due and payable in full, all without any presentment, demand or notice of any
kind, which are hereby waived by Borrower.

 

5B.03 OFFSETS — If there shall occur or exist any Default Under This Agreement
referred to in subsection 5A.05, then, so long as that Default Under This
Agreement exists, Bank shall have the right at any time to set off against and
to appropriate and apply toward the payment of the Subject Indebtedness then
owing to it, whether or not the same shall then have matured, any and all
deposit balances then owing by Bank to or for the credit or account of Borrower,
all without notice to or demand upon Borrower, all such notices and demands
being hereby expressly waived.

 

6A. INDEMNITY: STAMP TAXES — Borrower will pay all stamp taxes and similar
taxes, if any, including interest and penalties, if any, payable in respect of
the issuance of the Subject Indebtedness.



--------------------------------------------------------------------------------

6B. INDEMNITY: UNFRIENDLY TAKEOVERS — Borrower agrees to indemnify Bank and hold
Bank harmless from and against any and all liabilities, losses, damages, costs
and expenses of any kind (including, without limitation, the reasonable fees and
disbursements of counsel in connection with any investigative, administrative or
judicial proceeding, whether or not Bank shall be designated a party thereto)
which may be incurred by Bank relating to or arising out of any actual or
proposed use of proceeds of the Subject Loan in connection with the financing of
an acquisition of any corporation or other business entity, PROVIDED that Bank
shall have no right to be indemnified for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction.

 

6C. INDEMNITY: COLLECTION COSTS — If any Event of Default shall occur and shall
be continuing, Borrower will pay Bank such further amounts, to the extent
permitted by law, as shall cover Bank’s reasonable costs and expenses
(including, without limitation, the reasonable fees, interdepartmental charges
and disbursements of its counsel) incurred in collecting the Subject
Indebtedness or in otherwise enforcing its rights and remedies in respect
thereof.

 

7. BANK’S PURPOSE — Bank represents and warrants to Borrower that Bank is
familiar with the Securities Act of 1933 as amended and the rules and
regulations thereunder and is not entering into this Agreement with any
intention of violating that Act regulations or any rule or regulation
thereunder, it being understood, however, that Bank shall at all times retain
full control of the disposition of its assets.

 

8. INTERPRETATION — This Agreement and the Related Writings shall be governed by
the following provisions:

 

8.01 WAIVERS — Bank may from time to time in its discretion grant Borrower
waivers and consents in respect of this Agreement or any Related Writing or
assent to amendments thereof, but no such waiver or consent shall be binding
upon Bank unless specifically granted by Bank in writing, which writing shall be
strictly construed. Without limiting the generality of the foregoing, Borrower
agrees that no course of dealing in respect of, nor any omission or delay in the
exercise of, any right, power or privilege by Bank shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any further
or other exercise thereof or of any other, as each such right, power or
privilege may be exercised either independently or concurrently with others and
as often and in such order as Bank may deem expedient.

 

8.02 CUMULATIVE PROVISIONS — Each right, power or privilege specified or
referred to in this Agreement or any Related Writing is in addition to and not
in limitation of any other rights, powers and privileges that Bank may otherwise
have or acquire by operation of law, by other contract or otherwise.

 

8.03. BENEFIT OF AGREEMENT — (a) Successors and Assigns Generally — This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns, provided,
that no Borrower may assign or transfer any rights or obligations hereunder
without the prior written consent of Bank. Bank may assign the Subject Loan and
its rights and obligations hereunder with the prior written consent of Borrower,
provided, that upon the assignment of all of its rights and obligations, the
term “Bank” shall mean the assignee thereof.



--------------------------------------------------------------------------------

(b) Participations — Notwithstanding the foregoing, Bank may at any time grant
participations in any of its rights hereunder or under the Subject Note to any
person, provided that in the case of any such participation,

 

(i) the participant shall not have any rights under this Agreement or any of the
other Related Writing, including rights of consent, approval or waiver (the
participant’s rifts against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto);

 

(ii) Bank’s obligations under this Agreement shall remain unchanged;

 

(iii) Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations;

 

(iv) Bank shall remain the holder of the Subject Note for all purposes of this
Agreement; and

 

(v) Borrower shall continue to deal solely and directly with Bank in connection
with Bank’s rights and obligations under this Agreement, and all amounts payable
by Borrower hereunder shall be determined as if Bank had not sold such
participation, except that the participant shall be entitled to the benefits of
subsections 2.05 and 2.06 of this Agreement to the extent that Bank would be
entitled to such benefits if the participation had not been entered into or
sold.

 

(c) Joint and Several Obligations — All references to the obligations, covenants
and representations and warranties of Borrower shall, unless otherwise expressly
indicated, mean the joint and several obligations, covenants and representations
and warranties of ONMS and LLC.

 

8.04 SURVIVAL OF PROVISIONS — All representations and warranties made in or
pursuant to this Agreement or any Related Writing shall survive the execution
and delivery of this Agreement and the Subject Note. The provisions of section 6
shall survive the payment of the Subject Indebtedness.

 

8.05 IMMEDIATE U.S. FUNDS — Any reference to money is a reference to lawful
money of the United States of America which, if in the form of credits, shall be
in immediately available funds.

 

8.06 CAPTIONS — The several captions to different sections and subsections of
this Agreement are inserted for convenience only and shall be ignored in
interpreting the provisions thereof.



--------------------------------------------------------------------------------

8.07 SUBSECTIONS — Each reference to a section includes a reference to all
subsections thereof (i.e., those having the same character or characters to the
left of the decimal point) EXCEPT where the context clearly does not so permit.

 

8.08 ILLEGALITY — If any provision in this Agreement or any Related Writing
shall for any reason be or become illegal; void or unenforceable, that
illegality, voidness or unenforceability shall not affect any other provision.

 

8.09 OHIO LAW — This Agreement and the Related Writings and the respective
rights and obligations of the parties hereto shall be construed in accordance
with and governed by internal Ohio law and the federal laws of the United States
of America.

 

8.10 INTEREST COMPUTATIONS — Interest for any given period shall accrue on the
first day thereof but not on the last day thereof. Interest shall be computed on
the basis of a 360-day year and the actual number of days elapsed. In no event
shall interest accrue at a higher rate than the maximum rate, if any, permitted
by law.

 

8.11 NOTICE — A notice to or request of Borrower shall be deemed to have been
given or made under this Agreement or any Related Writing either upon the
delivery of a writing to that effect (either in person or by transmission of a
telecopy or facsimile device) to an officer of Borrower or five (5) days after a
writing to that effect shall have been deposited in the United States mail and
sent, with postage prepaid, by registered or certified mail, properly addressed
to Borrower (Attention: chief financial officer). No other method of actually
giving actual notice to or making a request of Borrower is hereby precluded.
Every notice required to be given to Bank pursuant to this Agreement or any
Related Writing shall be delivered (either in person or by transmission of a
telecopy or facsimile device) to an Account Officer of Bank or five (5) days
after a writing to that effect shall have been deposited in the United States
mail and sent, with postage prepaid, by registered or certified mail, properly
addressed to Bank (Attention: Multinational Division). A notice or request by
mail is properly addressed to a party when addressed to it at the address set
forth opposite its signature below or at such other address as that party may
furnish to each of the others in writing for that purpose. A telecopy or
facsimile transmission is transmitted to a party when transmitted to the
telecopy or facsimile number set forth opposite that party’s signature below (or
at such other telecopy or facsimile number as that party may furnish to the
other in writing for that purpose). Notice sent to either party via a regular
overnight courier service shall be deemed delivered the next business day.

 

8.12 ACCOUNTING TERMS — Any accounting term used in this Agreement shall have
the meaning ascribed thereto by GAAP subject, however, to such modification, if
any, as may be provided by section 9 or elsewhere in this Agreement.

 

8.13 ENTIRE AGREEMENT — This Agreement and the Related Writings referred to in
or otherwise contemplated by this Agreement set forth the entire agreement of
the parties as to the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

8.14 WAIVER OF JURY TRIAL — The parties acknowledge and agree that any
controversy that may arise under this Agreement and the Related Writings would
involve difficult and complex issues and therefore agree that any law suit
growing out of or incidental to any such controversy will be tried in a court of
competent jurisdiction by a judge sitting without a jury.

 

8.15 LATE CHARGE; APPLICATION OF PAYMENTS — If Borrower fails to pay any amount
due hereunder, or any fee in connection herewith, in full within ten (10) days
after its due date, Borrower will, in each case, incur and shall pay a late
charge equal to the greater of twenty dollars ($20.00) or five percent (5%) of
the unpaid installment amount. The payment of a late charge will not cure or
constitute a waiver of any Event of Default under this Agreement. Except as
otherwise agreed in writing, payments will be applied first to accrued but
unpaid interest and fees, in that order, on an invoice by invoice basis in the
order of their respective due dates, until paid in full, then to late charges
and then to principal.

 

8.16 SHARING OF INFORMATION — Bank shall have the right to furnish to its
Affiliates, and to such other persons or entities as Bank shall deem advisable
for the conduct of its business, information concerning the business, financial
condition, and property of Borrower, the amount of the Debt of Borrower, and the
terms, conditions, and other provisions applicable to the respective parts
thereof.

 

9. DEFINITIONS — As used in this Agreement and in the Related Writings, EXCEPT
where the context clearly requires otherwise,

 

Account Officer means that officer who at the time in question is designated by
Bank as the officer having primary responsibility for giving consideration to
Borrower’s requests for credit or, in that officer’s absence, that officer’s
immediate superior or any other officer who reports directly to that superior
officer;

 

Accumulated Funding Deficiency shall have the meaning ascribed thereto in
section 302(a)(2) of ERISA;

 

Acquisition shall mean any transaction or series of related transactions for the
purpose of or resulting directly or indirectly, in (a) the acquisition of all or
substantially all of the assets of any person, or any business or division of
any person, (b) the acquisition of in excess of fifty percent (50%) of the stock
(or other equity interest) of any person, or (c) the acquisition of another
person (other than a Subsidiary) by a merger of consolidation or any other
combination with such person;

 

Affiliate means, when used with reference to any person or entity (the subject),
a person or entity that is in control of, under the control of, or under common
control with, the subject, the term control meaning the possession, directly or
indirectly, of the power to direct the management or policies of a person or
entity, whether through the ownership of voting securities, by contract, or
otherwise;

 

Agreement means this Agreement and includes each amendment, if any, to this
Agreement;



--------------------------------------------------------------------------------

Applicable Margin shall have the meaning provided in subsection 2.04;

 

Bank means National City Bank, a national banking association headquartered in
Cleveland, Ohio;

 

Banking Day means any day other than a Saturday or a Sunday or a public holiday
or other day on which banking institutions in Cleveland, Ohio, are generally
closed and do not conduct a general banking business;

 

Borrower means Oglebay Norton Company, a Delaware corporation;

 

Change in Control means the acquisition by any Person or two or more Persons
acting in concert of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of more than 24% of the outstanding shares of voting stock of the
Borrower, unless such acquisition has been approved by the Board of Directors of
the Borrower consisting at the time of such approval of persons a majority of
whom have been Directors of the Borrower for a period of at least 24 consecutive
months;

 

Consideration shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent to
the extent any such contingent obligation is considered to be a liability in
accordance with GAAP), the payment of consulting fees or fees for a covenant not
to compete and any other consideration paid for the purchase;

 

Current Assets means the value of all such assets (after deducting applicable
reserves, if any, and without consideration to any reappraisal or write-up of
assets) as determined in accordance with GAAP;

 

Current Liabilities means the value of all such liabilities as determined in
accordance with GAAP and includes (without limitation) all accrued taxes and all
principal of any Funded Indebtedness maturing within twelve months of the date
of determination;

 

Debt means, collectively, all liabilities of the party or parties in question to
Bank, whether owing by one such party alone or with one or more others in a
joint, several, or joint and several capacity, whether now owing or hereafter
arising, whether owing absolutely or contingently, whether created by loan,
overdraft, Guaranty of payment or other contract or by quasi-contract or tort,
statute or other operation of law or otherwise, whether incurred directly to
Bank or acquired by it by purchase, pledge or otherwise, and whether
participated to or from Bank in whole or in part; and in the case of Borrower
includes, without limitation, the Subject Indebtedness;

 

Debt Service Coverage Ratio means, as of any date of determination, the ratio of
the Borrower’s EBITDA, on a consolidated basis, for its most recently completed
four fiscal quarters (whether or not such fiscal quarters are in the same fiscal
year), to the Borrower’s Debt Service Requirements, on a consolidated basis, for
such period, where “EBITDA” means, for any period and for any person, on a
consolidated basis, such person’s Net Income, plus the sum of (i) such person’s
interest expense (including for such purpose the



--------------------------------------------------------------------------------

Interest Expense of any person which is not a consolidated subsidiary in respect
of Funded Indebtedness as to which the Borrower or a consolidated subsidiary has
issued a Guaranty), (ii) such person’s income tax expense, (iii) such person’s
depreciation expense, and (iv) such person’s amortization expense;

 

Debt Service Requirements means, for any period and for any person, on a
consolidated basis, the sum of such person’s (i) interest expense (determined as
provided in clause (i) of the definition of EBITDA), plus (ii) regularly
scheduled principal payments in respect of all Funded Indebtedness of the nature
described in the definition of the term Funded Indebtedness;

 

Default Under ERISA means (a) the occurrence or existence of a Material
Accumulated Funding Deficiency in respect of any of Borrower’s Pension Plans,
(b) any failure by Borrower to make a full and timely payment of premiums
required by ERISA for insurance against any employer’s liability in respect of
any such plan, (c) any Material breach of a fiduciary duty by Borrower or any
trustee in respect of any such plan or (d) the existence of any action for the
forceable termination of any such plan;

 

Default Under This Agreement means an event, condition or thing which
constitutes (or which with the lapse of any applicable grace period or the
giving of notice or both would constitute) an Event of Default referred to in
section 5A and which has not been appropriately waived in writing in accordance
with this Agreement or corrected to Bank’s full satisfaction;

 

Environmental Law means the Comprehensive Environmental Response, Compensation,
and Liability Act (42 USC 9601 et seq.), the Hazardous Material Transportation
Act (49 USC 1801 et seq.), the Resource Conservation and Recovery Act (42 USC
6901 et seq.), the Federal Water Pollution Control Act (33 USC 1251 et seq.),
the Toxic Substances Control Act (15 USC 2601 et seq.) and the Occupational
Safety and Health Act (29 USC 651 et seq.), as such laws have been or hereafter
may be amended, and any and all analogous future federal, or present or future
state or local, statutes and the regulations promulgated pursuant thereto;

 

ERISA means the Employee Retirement Income Security Act of 1974 (P.L. 93-406) as
amended from time to time and in the event of any amendment affecting any
section thereof referred to in this Agreement, that reference shall be a
reference to that section as amended, supplemented, replaced or otherwise
modified;

 

ERISA Regulator means any governmental agency (such as the Department of Labor,
the Internal Revenue Service and the Pension Benefit Guaranty Corporation)
having any regulatory authority over any of Borrower’s Pension Plans;

 

Eurodollar Loan shall mean the Subject Loan when bearing interest at the rate
provided in subsection 2.04(b);

 

Eurodollar Rate shall mean with respect to each Interest Period for a Eurodollar
Loan, (i) the rate per annum which appears on page 3750 of the Telerate Screen
for a Eurodollar Loan (or on any successor or substitute page, or on any
electronic publication of a



--------------------------------------------------------------------------------

recognized service organization providing comparable rate quotations, in any
case as determined from time to time by Bank) for deposits of $1,000,000 in same
day funds for a maturity corresponding to such Interest Period as of 11:00 A.M.
(London time) on the date which is two Banking Days prior to the commencement of
such Interest period, divided (and rounded upward to the nearest  1/16th of 1%)
by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets which may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D). In the event that such rate is not available
at such time for any reason, the rate referred to in clause (i) above shall be
the interest rate per annum equal to the average (rounded upward to the nearest
 1/1 6th of 1% per annum), of the rate per annum at which Dollar deposits of
51,000,000 for a maturity corresponding to the Interest Period are offered to
prime banks in the London interbank Eurodollar market, determined as of 11:00
A.M. (London time) on the date which is two Banking Days prior to the
commencement of such Interest Period;

 

Event of Default is defined in section 5A;

 

Federal Funds Effective Rate shall mean, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Banking Day, for the next preceding Banking Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Banking Day, the average of the quotations for such day on such
transactions received by Bank from three Federal Funds brokers of recognized
standing selected by Bank;

 

Fourth Amendment Effective Date shall mean September 30, 2001;

 

Funded Indebtedness means indebtedness of the person or entity in question which
matures or which (including each renewal or extension, if any, in whole or in
part) remains unpaid for more than twelve months after the date originally
incurred and includes, without limitation (a) any indebtedness (regardless of
its Maturity) if it is renewable or refundable in whole or in part solely at the
option of that person or entity (in the absence of default) to a date more than
one year after the date of determination, (b) any capitalized lease, (c) any
Guaranty of Funded Indebtedness owing by another person or entity and (d) any
Funded Indebtedness secured by a security interest, mortgage or other lien
encumbering any property owned or being acquired by the person or entity in
question even if the full faith and credit of that person or entity is not
pledged to the payment thereof; PROVIDED, that in the case of any indebtedness
payable in installments or evidenced by serial notes or calling for sinking fund
payments, those payments maturing within twelve months after the date of
determination shall be considered current indebtedness rather than Funded
Indebtedness for the purposes of section 3B but shall be considered Funded
Indebtedness for all other purposes;



--------------------------------------------------------------------------------

GAAP means generally accepted accounting principles applied in a manner
consistent with those used in Borrower’s latest fiscal year-end financial
statements referred to in subsection 4A.04;

 

Guarantor means Oglebay Norton Company, an Ohio corporation and successor in
interest to Oglebay Norton Company, a Delaware corporation;

 

Interest Period with respect to any Eurodollar Loan shall mean the interest
period applicable thereto, as determined pursuant to subsection 2.03;

 

Insolvency Action means either (a) a pleading of any kind filed by the person,
corporation or entity (an insolvent) in question to seek relief from the
insolvent’s creditors, or filed by the insolvent’s creditors or any thereof to
seek relief of any kind against that insolvent, in any court or other tribunal
pursuant to any law (whether federal, state or other) relating generally to the
rights of creditors or the relief of debtors or both, or (b) any other action of
any kind commenced by an insolvent or the insolvent’s creditors or any thereof
for the purpose of marshalling the insolvent’s assets and liabilities for the
benefit of the insolvent’s creditors; and Insolvency Action includes (without
limitation) a petition commencing a case pursuant to any chapter of the federal
bankruptcy code, any application for the appointment of a receiver, trustee,
liquidator or custodian for the insolvent or any substantial part of the
insolvent’s assets, and any assignment by an insolvent for the general benefit
of the insolvent’s creditors;

 

KeyBank Credit Agreement shall have the meaning set forth in Section 3(B)(a);

 

Key Bank Loan Agreement shall mean that certain Loan Agreement dated April 3,
2000 between Guarantor and KeyBank National Association and as amended June 30,
2001, November 9, 2001, December 24, 2001 and October 25, 2002;

 

Level I Acquisition shall mean, with respect to an Acquisition made by any
Company, that the aggregate consideration paid in connection with such
Acquisition is less than or equal to Five Million Dollars ($5,000,000.00);

 

Level I Acquisition Limit shall mean Fifteen Million Dollars ($15,000,000);

 

Leverage Ratio” shall have the meaning provided in Exhibit A;

 

Material means relative to any occurrence of whatever nature (including any
adverse determination in any litigation, arbitration or governmental
investigation) a material adverse effect on a consolidated basis for Borrower
and its subsidiaries in accordance with GAAP;

 

Material Adverse Effect shall mean any or all of the following: (i) any material
adverse effect on the business, operations, property, prospects, assets,
liabilities or condition (financial or otherwise) of, when used with reference
to Guarantor, each Borrower, or Guarantor together with its Subsidiaries, taken
as a whole, or when used with respect to either Borrower, that Borrower and its
Subsidiaries taken as a whole, of when used with reference to any other person,
such person and its Subsidiaries, taken as a whole, as the



--------------------------------------------------------------------------------

case may be; (ii) any material adverse effect on the ability of each Borrower or
Guarantor to perform its obligations under this Agreement, the Guaranty or any
other Related Writing to which it is a party; (iii) any material adverse effect
on the ability of each Borrower or Guarantor to pay their liabilities and
obligations as they mature or become due; or (iv) any material adverse effect on
the validity, effectiveness or enforceability, as against any Borrower, of this
Agreement or any of the Related Writing to which it is a party or, as against
Guarantor, of the Guaranty and or of the Related Writing to which it is a party;

 

Maturity means the date on which the Subject Indebtedness (or portion thereof)
in question is scheduled for payment in accordance with this Agreement (without
the benefit of any grace period) EXCEPT that in the event of any acceleration of
Maturity pursuant to section 5B, Maturity means the date as of which the Subject
Indebtedness becomes immediately payable in full in accordance with section 5B;

 

Most Recent 4A.04 Financial Statements means Borrower’s most recent financial
statements that are referred to in subsection 4A.04;

 

Net Income means net income of Borrower and its consolidated Subsidiaries as
determined in accordance with GAAP, but without giving effect to any gain
resulting from any reappraisal or write-up of any asset;

 

Net Worth means the excess (as determined in accordance with GAAP) of the net
book value of Borrower’s and its consolidated Subsidiaries total assets over
Borrower’s Total Liabilities;

 

Note Purchase Agreement shall mean that certain Senior Secured Note Purchase
Agreement, dated as of October 25, 2002, among Guarantor, the guarantors listed
therein, The 1818 Mezzanine Fund II, L.P. and the other Purchasers signatories
thereto, as amended, supplemented and otherwise modified from time to time;

 

Pension Plan means a defined benefit plan (as defined in section 3(35) of ERISA)
of Borrower and includes, without limitation, any such plan that is a
multi-employer plan (as defined in section 3(37) of ERISA) applicable to any of
Borrower’s employees;

 

Permitted Acquisitions shall mean, collectively, (a) the acquisition by Global
Stone Port Inland, Inc. of all of the partnership interests of Michigan
Limestone, L.P., a Michigan limited partnership, (b) the acquisition of
substantially all of the assets of Pete Lien & Sons, Inc. by Oglebay Norton
Industrial Sands, Inc., and (c) the acquisition of substantially all of the
asset of Jebco Abrasives, Inc. by Oglebay Norton Industrial Sands, Inc.;

 

Permitted Investments means:

 

(a) direct obligations of or obligations guaranteed by the United States of
America;



--------------------------------------------------------------------------------

(b) obligations issued or guaranteed by an agency or instrumentality of the
United States of America or obligations of the Federal National Mortgage
Association, the Student Loan Marketing Association, the Federal Home Loan Banks
or the Federal Farm Credit Bank;

 

(c) bankers’ acceptances drawn on and accepted by banks, and certificates of
deposit or commercial paper of banks, with a combined capital and surplus
aggregating at least $100,000,000 and if such acceptances are drawn on, or such
certificates of deposits or commercial paper are issued by any bank, the
unsecured deposits or securities of such bank shall be, at the time of
acquisition, rated within one of the two highest rating categories assigned by
either Rating Agency;

 

(d) interest-bearing demand or time deposits or certificates of deposit of a
bank or trust company continuously secured and collateralized by obligations of
the type described in paragraph (a) hereof, or by obligations of the type
described in paragraph (k) hereof, having a market value determined not less
than daily equal at all times to at least the amount of such deposit or
certificate, to the extent such deposit or certificate is not insured by the
Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance
Corporation, or any successors thereto;

 

(e) interest-bearing notes or commercial paper of any bank, or interest-bearing
notes or commercial paper rated within one of the three highest rating
categories assigned by either Rating Agency, issued by a bank or bank holding
company which has a combined capital and surplus aggregating at least
$100,000,000, or commercial paper rated within rating category A1+, A1, A2, P1
or P2, as assigned by the applicable Rating Agency, issued by any other entity;

 

(f) repurchase agreements and investment agreements issued by banks with a
combined capital and surplus aggregating at least $100,000,000 or by any other
entity whose debt or unsecured securities are, at the time of acquisition, rated
within one of the two highest rating categories assigned by either Rating
Agency, or continuously secured and collateralized by obligations referred to in
paragraphs (a) through (e) above or (g) through (j) below having a market value,
determined not less frequently than daily, at least equal at the time of each
such determination to the principal balance collectible pursuant thereto plus
accrued interest thereon;

 

(g) interest-bearing notes or investment agreements secured by a letter of
credit issued by banks with a combined capital and surplus aggregating at least
$100,000,000, or by a surety issued by an insurance company, in each case the
unsecured securities or deposits of either of which are rated at the time of
acquisition within one of the two highest rating categories assigned by either
Rating Agency;

 

(h) securities with a remaining term of maturity of, or which are payable at par
upon demand by the holder thereof within 90 days or less, the interest on which
is exempt from federal income taxation, rated by either Rating Agency in its
highest note or commercial paper rating category;



--------------------------------------------------------------------------------

(i) any other securities or obligations selected by the Borrower and approved in
writing by the Bank;

 

(j) shares redeemable on demand at par of, or an investment agreement with, an
Investment Company (as defined in the Investment Company Act of 1940, as
amended) which invests in, or collateralizes such investment agreement with,
obligations of the type described as Permitted Investments in any other
paragraph of this definition; and

 

(k) tax-free money market funds which invest principally in obligations rated in
the highest rating category whether rated as short-term or long-term obligations
by a Rating Agency.

 

Prime Rate sha11 mean, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per, annum shall at all times be
equal to the greater of (i) the rate of interest established by Bank at its
principal office, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (ii) the Federal Funds
Effective Rate in effect from time to time plus 1/2 of 1 % per annum;

 

Prime Rate Loan shall mean the Subject Loan when bearing interest at the rate
provided in subsection 2.04(a);

 

Rating Agency means Moody’s Investors Service or Standard & Poor’s Corporation
or the successor of either or, if both no longer exist and have no successors,
then any other rating agency approved by the Bank;

 

Receivable means a claim for money due or to become due, whether classified as
an account, instrument, chattel paper, general intangible, incorporeal
hereditament or otherwise, and any proceeds of the foregoing;

 

Related Writing means any note, mortgage, security agreement, other lien
instrument, financial statement, audit report, notice, legal opinion, credit
request, officer’s certificate or other writing of any kind which is delivered
to Bank and which is relevant in any manner to this Agreement or any Related
Writing and includes, without limitation, the Subject Note and the other
writings referred to in sections 3A and 4A;

 

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements;

 

Reportable Event has the meaning ascribed thereto by ERISA;



--------------------------------------------------------------------------------

Seaworthiness Directives and Bulletins shall mean all regulations and
requirements issued by the U.S. Coast Guard and in effect from time to time that
are applicable to any vessel owned by Borrower;

 

Subject Indebtedness means, collectively, the principal of and interest on the
Subject Loan and all other liabilities, if any, incurred by Borrower to Bank
pursuant to this Agreement or any Related Writing;

 

Subject Loan means the loan obtained by Borrower pursuant to this Agreement;

 

Subject Note means the note executed and delivered by Borrower and being in the
form and substance of Exhibit B with the blanks appropriately filled;

 

Subordinated, as applied to any liability of Borrower, means a liability which
at the time in question is Subordinated (by written instrument in form and
substance reasonably satisfactory to Bank) in favor of the prior payment in full
of Borrower’s Debt to Bank;

 

Subsidiary means a corporation or other business entity if shares constituting a
majority of its outstanding capital stock (or other form of ownership) or
constituting a majority of the voting power in any election of directors (or
shares constituting both majorities) are (or upon the exercise of any
outstanding warrants, options or other rights would be) owned directly or
indirectly at the time in question by the corporation in question or another
“Subsidiary” of that corporation or any combination of the foregoing;
(notwithstanding the foregoing, Laxare, Inc. shall not be considered a
Subsidiary of Borrower for purposes of this Agreement);

 

Supplemental Schedule means the schedule incorporated into this Agreement as
Exhibit A;

 

Total Liabilities means the aggregate (without duplication) of all liabilities
of the corporation or corporations in question and includes, without limitation,
(a) any indebtedness which is secured by any mortgage, security interest or
other lien on any of their property even if the full faith and credit of none of
them is pledged to the payment thereof, (b) any indebtedness for borrowed money
or Funded Indebtedness of any kind if any such corporation or corporations is a
Guarantor thereof and (c) any Subordinated indebtedness; PROVIDED, that there
shall be excluded any liability under a reimbursement agreement relating to a
letter of credit issued to finance the importation or exportation of goods;

 

2002 Senior Secured Fund Notes shall mean those certain Senior Secured Notes of
Guarantor in the original principal amount of $75,000,000 with a coupon of 18%
per annum, of which 13% per annum is payable in cash and 5% per annum is
payable, at the option of the Guarantor, in cash or in-kind and having a
maturity date of October 25, 2008, issued by Guarantor pursuant to the Note
Purchase Agreement;

 

the foregoing definitions shall be applicable to the respective plurals of the
foregoing defined terms.



--------------------------------------------------------------------------------

Address:

 

1100 Superior Avenue

Cleveland, Ohio 44114

Facsimile: (216) 861-2398

  OGLEBAY NORTON COMPANY           By:  

/s/ Richard J. Kessler

--------------------------------------------------------------------------------

  Printed Name:   Richard J. Kessler   Title:   Vice President-Finance and
Planning  

 

Attest:

 

 

/s/ John J. Kirn, Jr.

--------------------------------------------------------------------------------

  Title:   Assistant Secretary

Address:

 

1900 East Ninth Street

Attn: Metro/Ohio Division

Cleveland, Ohio 44114-3484

Facsimile: (216) 575-9396

  NATIONAL CITY BANK           By:  

/s/ Robert E. Little

--------------------------------------------------------------------------------

  Printed Name:   Robert E. Little   Title:   Vice President & Sr. Lending
Officer